Title: Memorial of Simon Nathan to Virginia Delegates, 17 October 1782
From: Madison, James
To: Virginia Delegates


October 17th. 1782
To the Honorable the Delegates of the State of Virginia in Congress
The Memorial of Simon Nathan Humbly Sheweth
That your Memorialist is possessed of Bills of Exchange to the Amount of about fifteen thousand pounds Philadelphia Currency drawn by Colonel Clark & Colonel Todd upon the State of Virginia & accepted by Governor Jefferson pursuant to an Order of Council to be paid in Tobacco at 25/ the hundred. That disputes have since arisen, very unexpectedly to your Memorialist, respecting the Payment of the said Bills, under a surmise that the same was drawn & purchased in Depreciated Money, altho your Memorialist is able to prove, he hopes to the satisfaction of the State, that they were drawn & purchased in Silver to the Amount specified in the Bills. That your Memorialist is at present reduced, thro losses in Trade in the Course of the last Year, to the Necessity of relying upon those Bills for the support of himself & his Family. That in fact he has no other Resourse. Wherefore he begs leave to urge the attention of the State to the settling of this Business. That he is willing to Receive a part and wait for the remainder till the State can conveniently pay it. That a third or even a fourth part at present would relieve him & he would be content to receive Interest for the Remainder during the War; tho at the same time it would be much more agreeable to receive the whole. That for adjusting the Sum really due to your Memorialist, he is willing to refer the Matter to indifferent Men or to submit to any other equitable Mode of Decision that may be desired. That he hopes however the Business will be as little delay’d as may possibly consist with the Conveniency of the State, as he has long lain out of his Money, and at first advanced it in New Orleans & Havana thro his attachment to the Cause of America and the high Ideas he entertaind of the United States;—and is now suffering for want of the Money
And your Memorialist will ever pray &ca
Simon Nathan
